                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                   Case No. 21-cv-00611-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DENYING PLAINTIFF'S
                                                  v.                                    REQUEST FOR TWO-MONTH STAY
                                  9

                                  10     CONTRA COSTA COUNTY,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a letter from plaintiff Andrea Wood, dated May 15, 2021, and

                                  14   filed by the Clerk of Court on May 17, 2021. In the letter, plaintiff states she "requires

                                  15   (two) surgery [sic]" and "will not be able to respond for 60 days." Having read and

                                  16   considered the letter, which the Court construes as a request for a two-month stay of all

                                  17   proceedings in the instant action,1 the Court hereby rules as follows.

                                  18          By order filed March 18, 2021, in which the Court granted Wood an extension of

                                  19   time to file a document, the Court stated "[n]o further motions for extension of time will be

                                  20   granted in the absence of a declaration under penalty of perjury, setting forth good cause

                                  21   for the relief sought." (See Order, filed March 18, 2021, at 1:27-28.)

                                  22          Plaintiff did not file a declaration in support of the instant request. Moreover,

                                  23   although Wood attached to her letter a one-page printout from what appears to be

                                  24   Wood's medical records, the attachment makes no reference to any surgical procedure or

                                  25

                                  26          1
                                               The only pending deadline within the next two months is a June 11, 2021,
                                  27   deadline for plaintiff to respond to the Court's order to show cause why her claims against
                                       the remaining defendants should not be dismissed for failure to serve. The order to show
                                  28   cause was filed May 17, 2021, i.e., after plaintiff mailed the above-described letter.
                                  1    otherwise indicates why a stay is warranted.

                                  2          Accordingly, plaintiff's request is hereby DENIED.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: June 2, 2021
                                                                                             MAXINE M. CHESNEY
                                  6                                                          United States District Judge
                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
